Citation Nr: 1541466	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a headache disorder

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for residuals of a staph infection/gum disorder due treatment at a VA facility in December 2009.

4.  Entitlement to an evaluation in excess of 40 percent for a low back strain with spondylolisthesis and degenerative disc disease, L5-S-1 with well-healed, nontender scars.

5. Entitlement to effective date prior to December 29, 2010 for a 40 percent rating for a low back strain with spondylolisthesis and degenerative disc disease, L5-S-1 with well-healed, nontender scars.  

6.  Entitlement to an evaluation in excess of 10 percent for polyneuropathy of the left lower extremity.

7.  Entitlement to an evaluation in excess of 10 percent for polyneuropathy right lower extremity prior to March 22, 2011, and a compensable rating thereafter.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1992 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issues of entitlement to service connection for a headache disability, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a staph infection/gum disorder, and entitlement to increased evaluations for a low back strain with degenerative disc disease, and for polyneuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A September 2009 rating decision denied entitlement to service connection for a headache disability.  The Veteran was notified of his appellate rights, but did not file a timely substantive appeal following the issuance of a statement of the case.

2.  Evidence received since the September 2009 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a headache disability and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision which denied entitlement to service connection for a headache disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  Evidence received since the September 2009 rating decision is new and material and the claim of service connection for a headache disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the claim of entitlement to service connection for a headache disability is being reopened and remanded there is no need to discuss whether VA has fulfilled its duty to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000.


Analysis

VA declined to reopen the claim of entitlement to service connection for a headache disability in a September 2009 rating decision.  That decision found that service connection was not warranted because there was insufficient evidence to establish an etiological link between his current headache disability and his period of active service or to his service-connected low back disability.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in February 2009.  Following the issuance of a September 2010 statement of the case, the Veteran submitted a substantive appeal in December 2010.  However, by letter dated February 2011, the Veteran was notified that his December 2010 substantive appeal was untimely and would rather be treated as a claim to reopen.  The Veteran did not appeal the February 2011 determination; therefore, the September 2009 rating decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A claim cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 2009 rating decision includes a number of VA and private treatment records, including private medical opinions which indicate a possible link between the Veteran's current headache disability and his service-connected low back disability either on a causal or aggravation basis.  In light of the low threshold established in Shade, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  38 C.F.R. § 3.156.  Consequently, the Veteran's claim of entitlement to service connection for a headache disability is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a headache disability is reopened.


REMAND

Additional development is required before the Board may decide the Veteran's claim on the merits.  Initially, in September 2014 the representative noted that he had received copies of the Veteran's VA treatment records only through December 9, 2009.  Consequently, the representative specifically requested a copy of all VA records generated since that date.  This request has not yet been fulfilled.  Hence, the duty to assist requires further development.

With respect to the Veteran's claim of entitlement to service connection for a headache disability, he has submitted a number of private medical opinions indicating a possible link between his claimed headaches and service-connected low back disability.  Unfortunately, none of the opinions provided by the Veteran provide a sufficient rationale and thus they may not constitute the basis of an award of service connection.  However, given the expanded record, the Board believes an additional VA medical opinion, to be provided by a neurologist, is warranted.  

With respect to the increased evaluation claims the Veteran was last provided VA examinations to address the severity of these disabilities in March 2011.  Since this time, the Veteran has submitted evidence, as recently as May 2015, indicating a potential increase in severity of these disabilities.  Therefore, another VA examination is warranted to evaluate the current nature and extent of these disorders.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's representative a copy of all VA treatment records and reports generated since December 9, 2009.  The Ro should document their compliance with this directive.

2.  Obtain and associate with the claims file all VA treatment records and reports generated between January 3, 2012, and June 24, 2013, and since July 10, 2014.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, forward the claims file, VBMS file, and Virtual VA file to a qualified neurologist to secure an addendum opinion addressing the etiology of the Veteran's claimed headache disability.  The entire claims file, VBMS file and Virtual VA file, to include this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  If the examiner determines that an additional physical examination of the Veteran is necessary, one is to be arranged.  All clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to address the following:

* Is it at least as likely as not (probability of at least 50 percent) that any diagnosed headache disability is proximately due to (caused by) his service-connected lumbar strain with degenerative disc disease?  In offering any opinion, the examiner should specifically comment on the Veteran's assertion that his headache disability is due to over-medication while treating his back disability in December 2007.

* Is it at least as likely as not (probability of at least 50 percent) that the Veteran's headache disability is aggravated (chronically worsened beyond normal progression) by his service-connected low back strain with degenerative disc disease, to include the effects of medication?  

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

4.  Schedule the Veteran for the appropriate VA examinations to determine the current severity his lumbar spine and lower extremity polyneuropathy.  In accordance with the latest worksheet for rating such disorders, the examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his low back strain with degenerative disc disease and lower extremity polyneuropathy. The examiners must describe all functional impairment, to include a discussion as to how each disorder impacts the Veteran's ability to work.  The examination report should reflect that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

On remand, the Veteran is invited to submit an addendum opinion from his private physicians regarding the etiology of his headache disability, as well as evidence which specifically documents physician-prescribed bedrest due to his service connected back disorder .  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


